Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 20, 2021 has been entered.
Claim Rejections - 35 USC § 101
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for delivering packages to user using various feedback conditions.
	The claims as a whole recite a method of organizing human activity.  The limitations reciting receiving information and additional information, determining whether a vehicle is able to travel to an anticipated location based on the information and additional information, generating flight path instructions for a modified flight path, and providing the flight path instructions to the vehicle is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (device, mobile device, UAV of Claim 21; processor, mobile device, UAV of Claim 28; medium, processors, mobile device, UAV of claim 35) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.
	Claims 21-40 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, determining, generating, and providing in a computer environment.  The claimed device, mobile device, UAV, and processor are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, determining, generating, and providing in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 22-27, 29-34 and 36-40 are directed to substantially the same abstract idea as claims 21, 28, and 35 and are rejected for substantially the same reasons.  Claims 22-24 further narrow the abstract idea of claim 21 by e.g., defining receiving a UAV arrival notification and third feedback information from sensors on the UAV, and determining whether the UAV is able to travel to the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 21-31, 34-37, and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kimchi et al (US Patent Application Publication No. 20150120094 - hereinafter Kimchi) in view of Davidson (US Patent Application Publication No. 20130304347 - hereinafter Davidson)
Re. claim 21, Kimchi discloses:
A method, comprising: 
receiving, by the device, additional feedback information from the mobile device [Kimchi; ¶27 “the location of the user may be maintained and updated until the item is delivered to the user. If the current location of the user is determined based on the GPS data from the user's mobile device, the GPS data may be periodically retrieved by the UAV management system (discussed below) and the delivery destination updated as the GPS data changes … the ordered item will be delivered to the user while the user is at their friend's house, or any other location.”  If the location of the user is periodically retrieved, then it is updated more than once (i.e., there is at least a second, or additional, update).  For instance, in the example provided in ¶27, the first update (i.e., feedback information) is the “friend’s house” and the additional update (i.e., additional feedback information) is the “any other location” (perhaps the user went to another friend’s house, to work, or back home]; 
determining, by the device and based on the feedback information and the additional feedback information, whether an unmanned aerial vehicle is able to travel to an anticipated location of the mobile device [Kimchi; ¶116-¶118 determines a UAV available for the area where item needs to be delivered such as “the available UAVs in the area where the item is to be retrieved and/or delivered may be considered”. ¶129-¶131 and Fig. 10 shows UAV given an anticipated location, at decision steps 1010 and 1012 it determines if drone is able to travel to anticipated location by receiving an answer of “No” for the two feedbacks provided for environment and destination. When answer is “No” the drone is able to travel to the anticipated location, if one of the answers is “Yes” then it is not able to travel, and the process is restarted to redevelop the route.  As discussed above, the “anticipated location” (i.e., location of the user) is based on the feedback information and the additional feedback information from the user’s mobile device] using a flight path calculated before the feedback information was received [Kimchi; ¶129-¶131 and Fig. 10 shows flight path is calculated in step 1006, which is before feedback information is received in 1012];
generating, by the device and based on determining that the unmanned aerial vehicle is unable to travel to the anticipated location, flight path instructions for a modified flight path of the unmanned aerial vehicle; and [Kimchi; ¶129-¶131 and Fig. 10 shows UAV given an anticipated location, at decision steps 1010 and 1012 it determines if drone is unable to travel to anticipated location by receiving an answer of “Yes” for one of the two feedbacks provided for environment and destination. When answer is “Yes” the drone is unable to travel to the anticipated location, and the process is restarted to redevelop the route].
providing, by the device, the flight path instructions to the unmanned aerial vehicle.  [Kimchi; Fig. 7-11; ¶ [0126] “In some implementations, the navigation path may be provided to the UAV.”; ¶ [0129] “Once the route is determined, the UAV may begin following the route, as in 1008.”].
	Kimchi does not explicitly teach, however Davidson teaches receiving, by a device, feedback information from a mobile device, the feedback information including at least one of:  	traffic information associated with the mobile device, an update to a direction of travel of the mobile device, or an update to a speed of travel of the mobile device (see [0179] “Lunch and Break segments generally represent periods of time during which a driver has ceased traveling or delivery activity in order to eat lunch or take a break, while Coded Delay segments represent periods of time during which a driver has encountered an unexpected delay (e.g., due to traffic or vehicle trouble) and has indicated such a delay via the mobile device 110,” [0117] “the mobile device 110 may be configured for receiving and storing user input received from a driver … and transmitting any received data to the central server 120 over the network 130”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving feedback information from a mobile device including traffic information associated with the mobile device as taught in Davidson with the system of Kimchi with the motivation to enable the system identify delays due to traffic (Davidson [0123] - [0124]).
Re. claim 22, Kimchi further discloses:
further comprising: 
receiving a notification that the unmanned aerial vehicle arrived at the location of the mobile device.  [Kimchi; ¶136-¶139 shows the several types of notifications provided upon the drone departing warehouse with item to be delivered to the user, up until the drone delivers the item to the user. Also note the “portable device of the user” along with Fig. 6 shows when drone is dropping off location the user’s device will need to be placed to proctor the delivery of the item at the user’s location as they’re using their phone to place where the drone makes the delivery. Further as shown in ¶139 that “once delivery is completed, a notification may be provided to the user that ordered the item(s) and/or the user that is to receive the item(s) that the delivery of the item(s) has been completed, as in 1220” which a person of ordinary skill in art would understand this notification is a result of drone arriving safely at the location for item delivery and then leaving]
Re. claim 23, Kimchi further discloses:
where the feedback information is first feedback information and where the additional feedback information is second feedback information, and where the method further comprises: [Kimchi; ¶128-¶130 starts the process and shows the receiving of feedback information revolving around user’s mobile device such as “the destination location may dynamically update based on the activities of the user to which the item(s) is being delivered. For example, if the user has selected that the item be delivered to their current location, the destination location may change if the user moves to a new location.”  If the location of the user is periodically retrieved, then it is updated more than once (i.e., there is at least a second, or additional, update).  For instance, in the example provided in ¶27, the first update (i.e., feedback information) is the “friend’s house” and the additional update (i.e., additional feedback information) is the “any other location” (perhaps the user went to another friend’s house, to work, or back home].
receiving third feedback information from the unmanned aerial vehicle; and [Kimchi; the second feedback information is the environmental conditions as shown in Fig. 10 element 1010. Also, Fig. 7-11; ¶ [0129]-[0130] “As the route is followed, the status of the UAV may be periodically reported to the UAV management system. . . Based on received and/or collected information, a determination may be made as to whether one or more environmental conditions have changed, as in 1010.”; ¶ [0126] “multiple UAVs may communicate and share information, such as weather, dangerous areas, flight paths, etc., that may be used by the UAV to determine a navigation path.”; Also, at least Fig. 7-11; ¶¶ [0130]-[0131] “the destination location may change if the user moves to a new location while the item is being delivered. If it is determined that the destination location has changed, the example process 1000 returns to block 1006 and redevelops the route so that it terminates at the new delivery location.” Therefore as the user location changes when moving to a new location second feedback that is received is the periodic update to the user’s location and then the route is redeveloped based on that second feedback information in regards to the user’s location].
where determining whether the unmanned aerial vehicle is able to travel to the anticipated location comprises: [Kimchi; ¶129-¶130 and Fig. 10].
determining whether the unmanned aerial vehicle is able to travel to the anticipated location based on the third feedback information.  [Kimchi; ¶129-¶131 and Fig. 10 shows UAV given an anticipated location, at decision steps 1010 and 1012 it determines if drone is able to travel to anticipated location by receiving an answer of “No” for the two feedbacks provided for environment and destination. When answer is “No” the drone is able to travel to the anticipated location, if one of the answers is “Yes” then it is not able to travel, and the process is restarted to redevelop the route. ¶129-¶131, shows route is redeveloped if environmental conditions change such as “Based on received and/or collected information, a determination may be made 
Re. claim 24, Kimchi further discloses:
where the third feedback information includes information received by one or more sensors of the unmanned aerial vehicle. [Kimchi; ¶125 shows input devices on UAV as it can be a pressure sensor that would provide information such as weather shown in ¶129-¶131. ¶ [0153] “Input/output devices 1418 may, in some implementations, include . . . pressure sensors, weather sensors, etc.”].  
Re. claim 25, Kimchi further discloses:
where the flight path instructions are associated with modifying a flight path of the unmanned aerial vehicle. [Kimchi; ¶129-¶131 shows flight paths are modified whether it is based on an environmental condition or the user anticipating a delivery moves from source location (location where initial order was made) to a new location].
Re. claim 26, Kimchi further discloses:
where the feedback information is first feedback information and where the additional feedback information is second feedback information; and where the method further comprises: [Kimchi; ¶27 shows UAV system receiving GPS updates from the user’s mobile device until the package is delivered serving as the first feedback information as it relates to the location of the user.  If the location of the user is periodically retrieved, then it is updated more than once (i.e., there is at least a second, or additional, update).  For instance, in the example provided in ¶27, the first update (i.e., feedback information) is the “friend’s house” and the additional update (i.e., additional feedback information) is the “any other location” (perhaps the user went to another friend’s house, to work, or back home].
receiving third feedback information that indicates that the unmanned aerial vehicle is in danger of colliding with an obstacle; and [Kimchi; ¶134 shows obstacle information such as “failure path intersects with humans, other animals, roads, walkways and/or other areas that may be populated with humans and/or animals (e.g., houses, building, parks)”, meanwhile this is included in part of a “determined failure path” as “Based on the current path of the UAV and the determined failure path, a determination is made as to whether the current navigation path and/or failure path intersects with humans, other animals, roads, walkways and/or other areas that may be populated with humans and/or animals (e.g., houses, building, parks)”].
modifying the modified flight path of the unmanned aerial vehicle based on the third feedback information.  [Kimchi; ¶153 also shows how sensor assist in avoiding obstacles in real time such as “IR sensors may be used to provide real-time data to assist the UAV in avoiding moving/movable obstacles”. ¶134 when it is determined there is a failure path, the flight path is modified to avoid the failure path. Further Fig. 10 shows the redevelopment of the route in element 1006].
Re. claim 27, Kimchi further discloses:
where the feedback information is first feedback information and where the additional feedback information is second feedback information; and where the method further comprises: receiving third feedback information that indicates a weather condition; and [Kimchi; Fig. 7-11; ¶¶ [0129]-[0130] “As the route is followed, the status of the UAV may be periodically reported to the UAV management system. . . Based on received and/or collected information, a determination may be made as to whether one or more environmental conditions have changed, as in 1010.”; ¶ [0126] “multiple UAVs may communicate and share information, such as weather, dangerous areas, flight paths, etc., that may be used by the UAV to determine a navigation path.”; ¶ [0153] “Input/output devices 1418 may, in some implementations, include . . . pressure sensors, weather sensors, etc.” If the location of the user is 
modifying the modified flight path of the unmanned aerial vehicle based on the third feedback information.  [Kimchi; ¶128 shows the creation of a route to satisfy conditions such as weather as “For example, information regarding the weather, traffic, dangerous areas, etc. along a general path between the source location and a delivery location may be obtained from the UAV network. Based on the delivery parameters and the environmental conditions obtained from the UAV network, a route from the current location of the UAV to the source location and from the source location to the delivery location is developed”. Further Fig. 10 shows the redevelopment of the route in element 1006 due to environmental conditions detected which wouldn’t allow the UAV to continue to its destination].
Re. claim 28, Kimchi discloses:
A device, comprising: 
one or more processors to: [Kimchi; ¶147].
receiving additional feedback information from the mobile device [Kimchi; ¶27 “the location of the user may be maintained and updated until the item is delivered to the user. If the current location of the user is determined based on the GPS data from the user's mobile device, the GPS data may be periodically retrieved by the UAV management system (discussed below) and the delivery destination updated as the GPS data changes … the ordered item will be delivered to the user while the user is at their friend's house, or any other location.”  If the location of the user is periodically retrieved, then it is updated more than once (i.e., there is at least a second, or additional, update).  For instance, in the example provided in ¶27, the first update (i.e., feedback information) is the “friend’s house” and the 
determine, based on feedback information and the additional feedback information, whether an unmanned aerial vehicle is able to travel to an anticipated location of the mobile device [Kimchi; ¶116-¶118 determines a UAV available for the area where item needs to be delivered such as “the available UAVs in the area where the item is to be retrieved and/or delivered may be considered”. ¶129-¶131 and Fig. 10 shows UAV given an anticipated location, at decision steps 1010 and 1012 it determines if drone is able to travel to anticipated location by receiving an answer of “No” for the two feedbacks provided for environment and destination. When answer is “No” the drone is able to travel to the anticipated location, if one of the answers is “Yes” then it is not able to travel, and the process is restarted to redevelop the route] using a flight path calculated before the feedback information was received [Kimchi; ¶129-¶131 and Fig. 10 shows flight path is calculated in step 1006, which is before feedback information is received in 1012].
generate, based on determining that the unmanned aerial vehicle is unable to travel to the anticipated location, flight path instructions for the unmanned aerial vehicle; and [Kimchi; ¶129-¶131 and Fig. 10 shows UAV given an anticipated location, at decision steps 1010 and 1012 it determines if drone is unable to travel to anticipated location by receiving an answer of “Yes” for one of the two feedbacks provided for environment and destination. When answer is “Yes” the drone is unable to travel to the anticipated location, and the process is restarted to redevelop the route].
provide the flight path instructions to the unmanned aerial vehicle.  [Kimchi; Fig. 7-11; ¶ [0126] “In some implementations, the navigation path may be provided to the UAV.”; ¶ [0129] “Once the route is determined, the UAV may begin following the route, as in 1008.”].

receive feedback information from a mobile device, the feedback information including at least one of:  traffic information associated with the mobile device, an update to a direction of travel of the mobile device, or an update to a speed of travel of the mobile device (see [0179] “Lunch and Break segments generally represent periods of time during which a driver has ceased traveling or delivery activity in order to eat lunch or take a break, while Coded Delay segments represent periods of time during which a driver has encountered an unexpected delay (e.g., due to traffic or vehicle trouble) and has indicated such a delay via the mobile device 110,” [0117] “the mobile device 110 may be configured for receiving and storing user input received from a driver … and transmitting any received data to the central server 120 over the network 130”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving feedback information from a mobile device including traffic information associated with the mobile device as taught in Davidson with the system of Kimchi with the motivation to enable the system identify delays due to traffic (Davidson [0123] - [0124]).
Re. claim 29, Kimchi further discloses:
where the one or more processors are further to:-5-PATENT  modify a flight path of the unmanned aerial vehicle to enable the unmanned aerial vehicle to stop and recharge.  [Kimchi; ¶118-¶119 shows a relay location waypoint can be added to enable the drone to stop and recharge such as “a relay location may be added as a way point in the route so that the UAV can land at the relay location and either recharge or obtain different and/or additional power modules”].
Re. claim 30, Kimchi further discloses:
where the one or more processors are further to: provide, to the mobile device, navigation information associated with an anticipated location of the unmanned aerial vehicle.  [Kimchi; ¶136-¶137 shows tracking of the UAV’s location as it is getting closer to the anticipated delivery location, the 
Re. claim 31, Kimchi further discloses:
where the one or more processors are further to: 
receive, from the unmanned aerial vehicle, a request for a flight path to the location of the mobile device; and [Kimchi; ¶27 shows UAV system receiving GPS updates from the user’s mobile device until the package is delivered such as “the location of the user may be maintained and updated until the item is delivered to the user. If the current location of the user is determined based on the GPS data from the user's mobile device, the GPS data may be periodically retrieved by the UAV management system (discussed below) and the delivery destination updated as the GPS data changes”. ¶128-¶129 shows how the route is developed and provided to the UAV to navigate its way to deliver the item to the user].
where the one or more processors, when receiving the feedback information from the mobile device, are to: receive the feedback information from the mobile device based on receiving the request. [Kimchi; ¶27 shows UAV system receiving GPS updates from the user’s mobile device until the package is delivered such as “the location of the user may be maintained and updated until the item is delivered to the user. If the current location of the user is determined based on the GPS data from the user's mobile device, the GPS data may be periodically retrieved by the UAV management system (discussed below) and the delivery destination updated as the GPS data changes”, also ¶27 further states the periodic updating of the user location (multiple feedback points) to determine user location to deliver the item to the user’s precise location. ¶128-¶130 starts the process and shows the receiving 
Re. claim 34, Kimchi further discloses:
where the one or more processors are further to: 
determine capability information associated with the unmanned aerial vehicle; and where the one or more processors, when determining whether the unmanned aerial vehicle is able to travel to the anticipated location of the mobile device, are to: determine whether the unmanned aerial vehicle is able to travel to the anticipated location of the mobile device based on the capability information.  [Kimchi; ¶116-¶118 determines a UAV available for the area where item needs to be delivered such as “the available UAVs in the area where the item is to be retrieved and/or delivered may be considered”. ¶129-¶131 and Fig. 10 shows UAV given an anticipated location, at decision steps 1010 and 1012 it determines if drone is able to travel to anticipated location by receiving an answer of “No” for the two feedbacks provided for environment and destination. When answer is “No” the drone is able to travel to the anticipated location, if one of the answers is “Yes” then it is not able to travel, and the process is restarted to redevelop the route. ¶129-¶131 and Fig. 10 shows UAV given an anticipated location, at decision steps 1010 and 1012 it determines if drone is unable to travel to anticipated location by receiving an answer of “Yes” for one of the two feedbacks provided for environment and destination. When answer is “Yes” the drone is unable to travel to the anticipated location, and the process is restarted to redevelop the route].
Re. claim 35, Kimchi discloses:
A non-transitory computer-readable medium for storing instructions, the instructions comprising: [Kimchi; ¶149].
one or more instructions that, when executed by one or more processors, cause the one or more processors to: [Kimchi; ¶147].
receive additional feedback information from the mobile device [Kimchi; ¶27 “the location of the user may be maintained and updated until the item is delivered to the user. If the current location of the user is determined based on the GPS data from the user's mobile device, the GPS data may be periodically retrieved by the UAV management system (discussed below) and the delivery destination updated as the GPS data changes … the ordered item will be delivered to the user while the user is at their friend's house, or any other location.”  If the location of the user is periodically retrieved, then it is updated more than once (i.e., there is at least a second, or additional, update).  For instance, in the example provided in ¶27, the first update (i.e., feedback information) is the “friend’s house” and the additional update (i.e., additional feedback information) is the “any other location” (perhaps the user went to another friend’s house, to work, or back home]; 
determine, based on feedback information and the additional feedback information, whether an unmanned aerial vehicle is able to travel to an anticipated location of the mobile device-7-PATENTContinuation of U.S. Patent Application No. 14/282,456 Attorney Docket No. 20140051C1[Kimchi; ¶116-¶118 determines a UAV available for the area where item needs to be delivered such as “the available UAVs in the area where the item is to be retrieved and/or delivered may be considered”. ¶129-¶131 and Fig. 10 shows UAV given an anticipated location, at decision steps 1010 and 1012 it determines if drone is able to travel to anticipated location by receiving an answer of “No” for the two feedbacks provided for environment and destination. When answer is “No” the drone is able to travel to the anticipated location, if one of the answers is “Yes” then it is not able to travel, and the process is restarted to redevelop the route] using a flight path calculated before the feedback information was received [Kimchi; ¶129-¶131 and Fig. 10 shows flight path is calculated in step 1006, which is before feedback information is received in 1012].
generate, based on determining that the unmanned aerial vehicle is unable to travel to the anticipated location, flight path instructions for the unmanned aerial vehicle; and [Kimchi; ¶129-¶131 and Fig. 10 shows UAV given an anticipated location, at decision steps 1010 and 1012 it determines if drone is unable to travel to anticipated location by receiving an answer of “Yes” for one of the two feedbacks provided for environment and destination. When answer is “Yes” the drone is unable to travel to the anticipated location, and the process is restarted to redevelop the route].
provide the flight path instructions to the unmanned aerial vehicle.  [Kimchi; Fig. 7-11; ¶ [0126] “In some implementations, the navigation path may be provided to the UAV.”; ¶ [0129] “Once the route is determined, the UAV may begin following the route, as in 1008.”].
	Kimchi does not explicitly teach, however Davidson teaches receive feedback information from a mobile device, the feedback information including at least one of:  traffic information associated with the mobile device, an update to a direction of travel of the mobile device, or an update to a speed of travel of the mobile device (see [0179] “Lunch and Break segments generally represent periods of time during which a driver has ceased traveling or delivery activity in order to eat lunch or take a break, while Coded Delay segments represent periods of time during which a driver has encountered an unexpected delay (e.g., due to traffic or vehicle trouble) and has indicated such a delay via the mobile device 110,” [0117] “the mobile device 110 may be configured for receiving and storing user input received from a driver … and transmitting any received data to the central server 120 over the network 130”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving feedback information from a mobile device including traffic information associated with the mobile device as taught in Davidson with the system of Kimchi with the motivation to enable the system identify delays due to traffic (Davidson [0123] - [0124]).

Re. claim 36, Kimchi further discloses:
where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: [Kimchi; ¶147-¶149].
determine component information associated with the unmanned aerial vehicle; and where the one or more instructions, that cause the one or more processors to determine whether the unmanned aerial vehicle is able to travel to the anticipated location of the mobile device, cause the one or more processors to: determine whether the unmanned aerial vehicle is able to travel to the anticipated location of the mobile device based on the component information.  [Kimchi; ¶116-¶118 determines a UAV available for the area where item needs to be delivered such as “the available UAVs in the area where the item is to be retrieved and/or delivered may be considered”. ¶129-¶131 and Fig. 10 shows UAV given an anticipated location, at decision steps 1010 and 1012 it determines if drone is able to travel to anticipated location by receiving an answer of “No” for the two feedbacks provided for environment and destination. When answer is “No” the drone is able to travel to the anticipated location, if one of the answers is “Yes” then it is not able to travel, and the process is restarted to redevelop the route. ¶129-¶131 and Fig. 10 shows UAV given an anticipated location, at decision steps 1010 and 1012 it determines if drone is unable to travel to anticipated location by receiving an answer of “Yes” for one of the two feedbacks provided for environment and destination. When answer is “Yes” the drone is unable to travel to the anticipated location, and the process is restarted to redevelop the route].
Re. claim 37, Kimchi further discloses:
where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: [Kimchi; ¶147-¶149].
determine a waypoint for the unmanned aerial vehicle based on determining that the unmanned aerial vehicle is unable to travel to the anticipated location of the mobile device.  [Kimchi; ¶118-¶119 
Re. claim 39, Kimchi further discloses:
where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: [Kimchi; ¶147-¶149].
determine whether the mobile device will be at a particular location based on the feedback information; and [Kimchi; ¶116-¶118 determines a UAV available for the area where item needs to be delivered such as “the available UAVs in the area where the item is to be retrieved and/or delivered may be considered”. ¶129-¶131 and Fig. 10 shows UAV given an anticipated location, at decision steps 1010 and 1012 it determines if drone is able to travel to anticipated location by receiving an answer of “No” for the two feedbacks provided for environment and destination. When answer is “No” the drone is able to travel to the anticipated location, if one of the answers is “Yes” then it is not able to travel, and the process is restarted to redevelop the route].
where the one or more instructions, that cause the one or more processors to determine whether the unmanned aerial vehicle is able to travel to the anticipated location of the mobile device, cause the one or more processors to: determine whether the unmanned aerial vehicle is able to travel to the anticipated location of the mobile device based on determining that the mobile device will be at the particular location. [Kimchi; ¶116-¶118 determines a UAV available for the area where item The system pings the mobile device at step 1012 to determine the location of the mobile device to determine whether the device has deviated from the previous acknowledged location, if it hasn’t the process continues for the UAV to deliver the item to the location].
Re. claim 40, Kimchi further discloses:
where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: [Kimchi; ¶147-¶149].
provide information regarding a proximity of the unmanned aerial vehicle to the mobile device. -10-  [Kimchi; ¶136-¶137 shows tracking of the UAV’s location as it is getting closer to the anticipated delivery location, the user is alerted that the UAV is nearby such as “it is determined by the example delivery notification process 1200 that the UAV is arriving at the delivery location, as in 1206. For example, when the UAV is within a defined distance (e.g., 1 mile) of the delivery location, it may be determined that the UAV is arriving at the delivery location. Upon determining that the UAV is arriving at the delivery location, a notification may be provided to the user alerting them that the ordered item(s) will soon be arriving”].
Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kimchi in view of Davidson and Peeters et al (US Patent No. 8983682 - hereinafter Peeters).
Re. claim 32, Kimchi and Davidson teach the device of claim 28.
Kimchi doesn’t teach, but Peeters teaches:
 where the one or more processors are further to: 
determine whether the unmanned aerial vehicle is registered with an appropriate authority; and where the one or more processors, [Peeters; Col. 12 lines 25-45 shows processor within drone. Then, Fig. 6 and Col. 21 lines 3-21 shows how drones are registered each with their unique aspect for medical attention and based on the situation a selection to one of the drones is made based on how they’re identified to assist the particular situation such as trauma, cardiac arrest, etc such as shown with emphasis “medical-support system may also determine the target location corresponding to the medical situation, as shown by block 604. The medical-support system can then select a UAV from a plurality of UAVs, where the selection of the UAV is based at least in part on a determination that the selected UAV is configured for the identified medical situation, as shown by 606. More specifically, in an illustrative embodiment, the medical-support system may have a number of UAVs available for dispatch, which are configured for a number of different medical situations (with some or all of the UAVs being configured differently from one another)”, also the appropriate authority that UAVs are registered through are the medical support system shown in the citation as each UAV is identified to their particular task].
when generating the flight path instructions, are to: generate the flight path instructions based on determining that the unmanned aerial vehicle is registered with the appropriate authority.  [Peeters; Figs 6-7 and Col. 21 lines 3-48, after identifying the medical situation, the proper UAV is selected and then instructed to go to the scene such as “the medical-support system may select the particular UAV that is appropriate for the identified medical situation. The medical-support system may then cause the selected UAV to travel to the target location to provide medical support”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Peeters in the system of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have .
Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kimchi in view of Davidson and Raptopoulos et al (US Patent Application Publication No. 20140032034 - hereinafter Raptopoulos).
Re. claim 33, Kimchi and Davidson teach the device of claim 28.
Kimchi doesn’t teach, Raptopoulos teaches:
where the one or more processors are further to:  -6-PATENT Continuation of U.S. Patent Application No. 14/282,456 Attorney Docket No. 20140051C1 
determine whether the unmanned aerial vehicle is authenticated for a network; and where the one or more processors, [Raptopoulos; ¶106 determines the authorization, and also states that a UAV must be authorized before flying a route].
when generating the flight path instructions, are to: generate the flight path instructions based on determining that the unmanned aerial vehicle is authenticated for the network.  [Raptopoulos; ¶106 shows route provided to the UAV after it is authorized to fly that particular route, such as “route authorization module 438 can obtain information from other portions of the delivery system to determine whether to authorize a UAV to fly a particular route. The route authorization module 438 can also obtain information from outside the delivery system to determine whether to authorize a route”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Raptopoulos in the system of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “weather monitoring and .
Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kimchi in view of Davidson, Raptopoulos, and Poreda et al (US Patent Application Publication No. 20030200024 - hereinafter Poreda).
Re. claim 38, Kimchi and Davidson teach the non-transitory computer-readable medium of claim 35.
Kimchi teaches:
where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: [Kimchi; ¶147].
Kimchi doesn’t teach, Poreda teaches:
determine historical information including one or more prior flight paths associated with the unmanned aerial vehicle; and [Poreda; ¶42 shows determining historical behavior of flights that recently made comparable approaches and then determine speed profiles based on historical behavior of flights].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Poreda in the system of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kimchi doesn’t teach, Raptopoulos teaches:
where the one or more instructions, that cause the one or more processors to generate the flight path instructions, cause the one or more processors to: generate the flight path instructions based on the historical information.  [Raptopolous; ¶96 shows using previous flight information to create a route].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Raptopoulos in the system of Kimchi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “weather monitoring and prediction can use such information or can combine it with other sources such as other weather services or data from ground stations to create a weather model or to make a determination about the viability or efficiency of a route”, [Raptopoulos; ¶102].
Response to Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant argues that “the Examiner does not identify any of the enumerated sub-groupings of ‘managing personal behavior or interactions between people’ identified in the MPEP” (p. 13, para. 2).  The Examiner notes that the MPEP does not identify subgroupings for “managing personal behavior or interactions between people” as asserted by Applicant.  Instead, “managing personal behavior or interactions between people” is a subgrouping of the “certain methods of organizing human activity grouping.”  The MPEP provides examples of “managing personal behavior or relationships or interactions between people;” however, these are merely examples – they do not provide a complete list of subgroupings as suggested by Applicant (see MPEP 2106.04(a)(2)(II)(C) “An example of a claim reciting managing personal behavior is … Other examples of managing personal behavior recited in a claim include … Another example … Other examples …”).
Regarding the prior art rejections, Applicant argues that Kimchi does not disclose “receiving, by a device, feedback information from a mobile device, the feedback information including at least one of: 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628